         Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 1 of 17




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ABDUL A. JALUDI,

              Plaintiff,                 CIVIL ACTION NO. 3:15-cv-02076

              v.                         (MANNION, J.)
                                         (SAPORITO, M.J.)
CITIGROUP,

              Defendant.

                   REPORT AND RECOMMENDATION

     This federal civil action commenced on October 27, 2015, when the

plaintiff, Abdul A. Jaludi, lodged a pro se complaint, together with a

motion for leave to proceed in forma pauperis, which we granted on

October 30, 2015. (Doc. 1; Doc. 2; Doc. 4.) In his complaint, Jaludi claimed

that his former employer, Citigroup, retaliated against him for reporting

various ethical violations internally. The complaint sought relief under

the Sarbanes-Oxley Act of 2002 (“SOX”), 18 U.S.C. § 1514A, and the civil

enforcement provisions of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.1


     1  We note that the pro se complaint also contains passing references
to a criminal statute, 18 U.S.C. § 1513(e). (See Doc. 1, at 1, 3.) We decline
to construe these references as a claim for relief under § 1513 because
                                                  (continued on next page)
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 2 of 17




     Citigroup moved to dismiss and compel arbitration on both sets of

claims. Ultimately, the motion was denied with respect to the SOX claims

and granted with respect to the RICO claims. See generally Jaludi v.

Citigroup, Civil Action No. 3:15-cv-02076, 2016 WL 8290798 (M.D. Pa.

June 21, 2016) (report and recommendation) (Doc. 33), adopted in part

and rejected in part, 2016 WL 4528352 (M.D. Pa. Aug. 30, 2016) (Doc. 40),

aff’d in part and rev’d in part, 933 F.3d 246 (3d Cir. 2019) (Doc. 46).

     Now before the Court is Citigroup’s Rule 12(b)(6) motion to dismiss

the remaining SOX claims for failure to state a claim upon which relief

can be granted. (Doc. 55.) The motion has been fully briefed by the




there simply is no private cause of action under this criminal statute. See
18 U.S.C. § 1513; Shahin v. Darling, 606 F. Supp. 2d 525, 539 (D. Del.
2009). See generally Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244–
46 (3d Cir. 2013) (discussing a federal court’s obligation to liberally
construe the filings of pro se litigants).
      We further note that the pro se complaint includes a request for “a
whistleblower’s share” of any monetary sanctions collected in
government enforcement actions against Citigroup, pursuant to an anti-
retaliation provision of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, 15 U.S.C. § 78u-6. (Doc. 1 ¶ 66.) We decline to
construe this cursory reference to that statutory provision as a Dodd-
Frank retaliation claim because the complaint does not allege that Jaludi
provided information to the U.S. Securities and Exchange Commission,
and thus he does not meet the definition of a “whistleblower” covered by
that act. See 15 U.S.C. § 78u-6; Digital Realty Tr., Inc. v. Somers, 138 S.
Ct. 767, 777–82 (2018). See generally Mala, 704 F.3d at 244–46.

                                   -2-
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 3 of 17




parties, and it is ripe for disposition. (See Doc. 56; Doc. 63; Doc. 66.)

 I.   BACKGROUND

      Jaludi began working for a Citigroup subsidiary in 1985. After more

than two decades working at Citigroup, Jaludi had been elevated to a

position as a senior vice president managing a global team. His

responsibilities included troubleshooting complaint monitoring systems,

merging command centers, and streamlining an application for customer

statements. Among these duties, he was responsible for ensuring that

problem tickets were created for system- and application-related

problems that could affect customers.

      Citigroup was obligated to report severity level one problem tickets

to the Office of the Comptroller for the Currency, an independent bureau

within the United States Department of the Treasury. In early 2010,

Jaludi discovered that problem tickets were being mishandled. Jaludi

alleges that, instead of reporting them, Citigroup had deleted hundreds

of severity level one problem tickets or reclassified them to a lower level

to avoid reporting obligations. To compound this, Jaludi alleges that the

company’s help desks refused to even open a severity level one problem

ticket “unless they absolutely had to.” (Doc. 1 ¶ 12.)



                                     -3-
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 4 of 17




     Jaludi reported these issues to management, escalating his

complaints up the chain of command. Jaludi alleges that he was

admonished by his superiors to “keep his mouth shut.” (Id. ¶ 17.) Jaludi

was subsequently demoted, his teams were taken away from him, and he

was transferred to another division, where he encountered further

difficulties with management.

     In February 2013, Jaludi was told that he was being laid off “due to

deteriorating business conditions and budget constraints.” (Id. ¶ 39.) On

April 21, 2013, he was terminated. Jaludi alleges that his termination

was in retaliation for his internal whistleblowing conduct.

     Jaludi further alleges that this retaliatory conduct persisted after

his termination. He claims that Citigroup and its employees were

responsible for his unsuccessful job application efforts over the next few

years, both with other units within Citigroup and with non-Citigroup

employers within the same industry. In May 2014, Jaludi alleges that a

former coworker at Citigroup told him that his firm had several openings,

but despite Jaludi’s attempts to email and call him, Jaludi never heard

from that coworker again. In September 2014, Jaludi interviewed for a

position at MetLife, but despite Jaludi’s attempts to email and call the



                                   -4-
         Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 5 of 17




hiring manager, he never heard back from MetLife. In November 2014, a

retired coworker referred Jaludi for a consultant position, but later

informed him that the hiring manager was not allowed to consider Jaludi.

Before filing his civil complaint in October 2015, Jaludi allegedly applied

for more than a dozen positions with Citigroup for which he was qualified,

some of which resulted in interviews, but he was not hired.

     On October 27, 2015, Jaludi filed this pro se civil action. Before

filing suit, he did not submit a whistleblower complaint to the

Occupational Safety and Health Administration (“OSHA”), an agency of

the United States Department of Labor. Ultimately, however, he did file

a whistleblower complaint with OSHA on or about February 23, 2018.

(Doc. 56-1.) That administrative complaint covered the same facts alleged

in his pro se complaint, as well as some additional alleged interference

with his employment prospects by Citigroup and its employees in the

years that followed. Jaludi’s administrative complaint appears to remain

pending before OSHA. 2


     2  Although the complaint does not reference the plaintiff’s OSHA
administrative complaint—it had not yet been filed with the agency at
the time this lawsuit commenced—we may properly take judicial notice
of “records and reports of administrative bodies” such as OSHA. Sturgeon
                                                  (continued on next page)

                                     -5-
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 6 of 17




II.   LEGAL STANDARD

      Rule 12(b)(6) of the Federal Rules of Civil Procedure 3 authorizes a



v. Pharmerica Corp., 438 F. Supp. 3d 246, 258 (E.D. Pa. 2020); Fadaie v.
Alaska Airlines, Inc., 293 F. Supp. 2d 1210, 1214 (W.D. Wash. 2003)
(taking judicial notice of administrative complaint filed with OSHA).
“Administrative complaints and agency decisions are the type of public
records that are properly the subject of judicial notice.” Fadaie, 293 F.
Supp. 2d at 1215. See generally Fed. R. Evid. 201.
       3 As the defendant has noted in its brief in support (Doc. 56, at 7

n.5), some federal courts have held that a plaintiff’s failure to file a timely
OSHA administrative claim is a jurisdictional defect. See, e.g., Daly v.
Citigroup Inc., 939 F.3d 415, 426–28 (2d Cir. 2019); Verble v. Morgan
Stanley Smith Barney, LLC, 148 F. Supp. 3d 644, 649–50 (E.D. Tenn.
2015); Nieman v. Nationwide Mut. Ins. Co., 706 F. Supp. 2d 897, 907
(C.D. Ill. 2010). But see Willis v. Vie Fin. Grp., Inc., No. Civ.A. 0-435, 2004
WL 1774575, at *2 n.3 (E.D. Pa. Aug. 6, 2004) (rejecting jurisdictional
argument and considering motion to dismiss SOX claims for failure to
exhaust administrative remedies under Rule 12(b)(6)). Although the
Third Circuit has not directly ruled on this issue with respect to SOX, it
recently analyzed a similar statutory provision in the Federal Railroad
Safety Act, 49 U.S.C. § 20109(d), and held that a plaintiff’s failure to file
a timely OSHA administrative claim under that statute was not a
jurisdictional defect. See Guerra v. Consol. Rail Corp., 936 F.3d 124, 131–
35 (3d Cir. 2019). In doing so, we note that the Third Circuit expressly
considered the aforementioned line of authority treating administrative
exhaustion of SOX claims as a jurisdictional issue and rejected it,
characterizing those decisions as “drive-by jurisdictional rulings.” Id. at
135 (quoting Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161 (2010)).
We also find the Guerra court’s analysis of the provision’s mandatory
language (“[a]n action . . . shall be commenced not later than 180 days”)
and its context (within a subsection “titled simply ‘Procedure’”)
particularly compelling in our evaluation of the appropriate legal
standard here, where the language of § 1514A is virtually identical to
that considered in Guerra, compare 18 U.S.C. § 1514A(b)(2) (“An
                                                      (continued on next page)

                                     -6-
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 7 of 17




defendant to move to dismiss for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Under Rule 12(b)(6), a

motion to dismiss may be granted only if, accepting all well-pleaded

allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court finds the plaintiff’s claims lack facial

plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir.

2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56

(2007)). In deciding the motion, the Court may consider the facts alleged

on the face of the complaint, as well as “documents incorporated into the

complaint by reference, and matters of which a court may take judicial

notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007). Although the Court must accept the fact allegations in the

complaint as true, it is not compelled to accept “unsupported conclusions




action . . . shall be commenced [by filing a complaint with the Secretary
of Labor] not later than 180 days after the date on which the violation
occurs . . . .”), with 49 U.S.C. § 20109(d)(2) (“An action . . . shall be
commenced [by filing a complaint with the Secretary of Labor] not later
than 180 days after the date on which the alleged violation . . . occurs.”),
as is the statutory context, compare 18 U.S.C. § 1514A(b)(2) (subsection
titled “Procedure”), with 49 U.S.C. § 20109(d)(2) (subsection titled
“Procedure”). See Guerra, 936 F.3d at 133–34. Thus, finding the
administrative exhaustion issue to be non-jurisdictional, we apply the
legal standard of Rule 12(b)(6) to this motion.

                                   -7-
       Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 8 of 17




and unwarranted inferences, or a legal conclusion couched as a factual

allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting

Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). Nor is it required

to credit factual allegations contradicted by indisputably authentic

documents on which the complaint relies or matters of public record of

which we may take judicial notice. In re Washington Mut. Inc., 741 Fed.

App’x 88, 91 n.3 (3d Cir. 2018); Sourovelis v. City of Philadelphia, 246 F.

Supp. 3d 1058, 1075 (E.D. Pa. 2017); Banks v. Cty. of Allegheny, 568 F.

Supp. 2d 579, 588–89 (W.D. Pa. 2008).

III.   DISCUSSION

       “SOX grants ‘whistleblower’ protection to employees of publicly

traded companies by prohibiting employers from retaliating against

employees    for   reporting   certain   potentially   unlawful   conduct.”

Coppinger-Martin v. Solis, 627 F.3d 745, 748–49 (9th Cir. 2010) (citing

18 U.S.C. § 1514A). But a plaintiff seeking whistleblower protection

under SOX must first file an administrative complaint with OSHA, see

29 C.F.R. § 1980.103(c), “not later than 180 days after the date on which

the violation occurs, or after the date on which the employee became

aware of the violation.” 18 U.S.C. § 1514A(b)(2)(D); see also 29 C.F.R.



                                   -8-
         Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 9 of 17




§ 1980.103(d); Coppinger-Martin, 627 F.3d at 749. 4

     None of the retaliatory conduct alleged in the instant civil

complaint occurred within the 180 days preceding the filing of Jaludi’s

administrative complaint with OSHA on or about February 23, 2018.

Jaludi was terminated nearly five years earlier on April 21, 2013. The

most recent post-employment retaliatory conduct alleged with a specified

timeframe was in connection with a potential consulting position with

Citigroup that Jaludi sought in November 2014. The complaint alleges

interference with other job applications, without providing even

approximate dates, but all of those occurred before Jaludi filed the

instant civil complaint on October 27, 2015, more than two years prior to

filing his OSHA administrative complaint. Because Jaludi did not timely

exhaust his administrative remedies with respect to the SOX retaliation

claims asserted in his federal civil complaint, he is precluded from any

recovery on those claims in this action. See Willis v. Vie Fin. Grp., Inc.,

No. Civ.A. 0-435, 2004 WL 1774575, at *4–*6 (E.D. Pa. Aug. 6, 2004)

(holding that the SOX exhaustion requirement precluded recovery for


     4 At the time of the events giving rise to the Coppinger-Martin
decision, the applicable time period under the statute was 90 days. The
statute was amended in July 2010 to extend that period to 180 days.

                                     -9-
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 10 of 17




acts of retaliation that occurred outside the 180-day statutory time

period) (citing Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105,

109, 113 (2002)); see also Daly v. Citigroup Inc., 939 F.3d 415, 428 (2d

Cir. 2019) (affirming dismissal of SOX claims where plaintiff filed her

OSHA administrative complaint two years after her allegedly retaliatory

termination); Miller v. Stifel, Nicolaus & Co., 812 F. Supp. 2d 975, 983

(D. Minn. 2011) (holding that plaintiff could not recover for SOX

whistleblower claims that occurred outside the applicable statutory time

period); cf. Morgan, 536 U.S. at 105 (holding that similarly worded Title

VII exhaustion requirement “precludes recovery for discrete acts of

discrimination or retaliation that occur outside the statutory time period”

even when the acts “are related to acts alleged in timely filed charges”).

     In his opposition brief, Jaludi contends that Citigroup has conceded

the timeliness of his claims in the administrative proceedings before

OSHA. In addition to the events alleged in his federal civil complaint,

Jaludi’s February 2018 administrative complaint alleges that he spoke

with a headhunter on December 20, 2017, and submitted his resume, but

the headhunter stopped responding to Jaludi’s inquiries after advising




                                  - 10 -
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 11 of 17




him that there was “no update” on January 30, 2018. 5 (Doc. 56-1, at 11.)

In its response to the administrative complaint, Citigroup conceded that

this most recent incident alleged in the administrative complaint was not

time-barred. (Doc. 64-2, at 3.) But, contrary to Jaludi’s characterization

of the administrative proceedings, Citigroup expressly argued that “all of

his allegations prior to September 29, 2017[,] [we]re untimely.” (Doc. 64-

2, at 3.) Moreover, the timeliness of Jaludi’s administrative complaint

with respect to this single, most recent incident of alleged retaliation does

not rescue his claims concerning earlier events from untimeliness.

“Under SOX, each retaliatory adverse employment decision constitutes a

separate act, and an employee may complain only of discrete acts that

occurred within the applicable time period.” Miller, 812 F. Supp. 2d at

983; see also Daly, 939 F.3d at 428–29 (rejecting the “continuing

violation” doctrine in the SOX retaliation context when the alleged

violation involves discrete acts rather than an overarching policy); Willis,

2004 WL 1774575, at *4; cf. Morgan, 536 U.S. at 113.


     5  The administrative complaint also provided specific dates for some
of the job interviews alleged in Jaludi’s civil complaint, the latest of which
occurred in October 2015. Other than his interaction with a headhunter
in December 2017 and January 2018, the administrative complaint does
not include any other alleged acts of retaliation.

                                    - 11 -
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 12 of 17




      Jaludi also argues that Citigroup waived any timeliness or

exhaustion defense because it did not raise the defense in its earlier

motion to dismiss and compel for arbitration. But “[a] party waives a

defense only if it fails to raise it by motion and does not include it in a

responsive pleading.” Barzanty v. Verizon PA, Inc., 361 Fed. App’x 411,

415 (3d Cir. 2010) (emphasis in original) (citing Fed. R. Civ. P. 12(h)).

Citigroup has not yet filed a responsive pleading, having instead

interposed first a motion to compel arbitration and now a motion to

dismiss for failure to state a claim. Moreover, exhaustion and timeliness

defenses are not among the several enumerated defenses that are waived

by omitting them from an initial motion to dismiss. See Fed. R. Civ. P.

12(h)(1); see also Fed. R. Civ. P. 12(b)(2)–(5).6

      Jaludi also references the doctrine of equitable tolling in passing.

(See Doc. 63, at 12.) But he has failed to articulate any basis for equitable


      6 By the terms of this rule, the only defenses that are waived by
mere omission from an initial motion to dismiss are lack of personal
jurisdiction, improper venue, insufficient process, and insufficient service
of process. See Fed. R. Civ. P. 12(b)(2)–(5). Exhaustion and timeliness
defenses, on the other hand, are generally considered under Rule
12(b)(6), which permits dismissal for failure to state a claim upon which
relief can be granted, or under Rule 12(c) or Rule 56. See Anjelino v. New
York Times Co., 200 F.3d 73, 87–88 (3d Cir. 1999); United States v.
Cephalon, Inc., 159 F. Supp. 3d 550, 558 n.7 (E.D. Pa. 2016).

                                    - 12 -
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 13 of 17




tolling, and we find none in the record before us. See generally Lake v.

Arnold, 232 F.3d 360, 370 n.9 (3d Cir. 2000) (“Equitable tolling is

appropriate in three general scenarios: (1) where a defendant actively

misleads a plaintiff with respect to her cause of action; (2) where the

plaintiff has been prevented from asserting her claim as a result of other

extraordinary circumstances; or (3) where the plaintiff asserts her claims

in a timely manner but has done so in the wrong forum.”).

     Finally, in his brief in opposition, Jaludi requests that this case be

stayed pending a decision by OSHA on his February 2018 administrative

complaint. (Doc. 63, at 16–17.) “The District Court has broad discretion

to stay proceedings as an incident to its power to control its own docket.”

Clinton v. Jones, 520 U.S. 681, 706 (1997). “A stay is an extraordinary

measure, and the decision to impose a stay rests within the sound

discretion of the district court.” Barker v. Kane, 149 F. Supp. 3d 521, 525

(M.D. Pa. 2016) (footnote omitted). “To exercise that discretion within the

bounds of the law, a district court must ‘weigh competing interests and

maintain an even balance.’” Rajput v. Synchrony Bank, 221 F. Supp. 3d

607, 609 (M.D. Pa. 2016) (quoting Landis v. N. Am. Co., 299 U.S. 248, 255

(1936)). In determining whether to grant a stay, we consider “(1) the



                                  - 13 -
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 14 of 17




length of the requested stay; (2) the hardship or inequity that the movant

would face going forward with the litigation; (3) the injury that a stay

would inflict upon the non-movant; and (4) whether a stay will simplify

issues and promote judicial economy.” Id. at 610. “Judicial efficiency does

not, by itself, allow a federal court to refuse to exercise its jurisdiction in

favor of proceedings in an alternative forum.” CTF Hotel Holdings, Inc.

v. Marriott Int’l, Inc., 381 F.3d 131, 139 (3d Cir. 2004).

      In light of the facts of this case, we find a stay to be inappropriate.

The length of the requested stay is indefinite, and we note that the OSHA

proceedings at this point have been pending for more than two years.

Although granting a stay would inflict no substantial injury upon the

non-movant, Citigroup, in light of the comprehensive and dispositive

nature of the timeliness or exhaustion defense raised by the defendant,

we find no hardship or inequity to the plaintiff in deciding the issue now,

rather than later, nor would a stay simplify issues or promote judicial

economy.

      Accordingly, we recommend that the defendant’s motion to dismiss

be granted and the plaintiff’s surviving SOX claims be dismissed for

failure to state a claim upon which relief can be granted, pursuant to Rule



                                    - 14 -
      Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 15 of 17




12(b)(6) of the Federal Rules of Civil Procedure. We further recommend

that these claims be dismissed without leave to amend because, based on

the facts alleged in both the plaintiff’s original civil complaint and his

subsequently filed administrative complaint, it is clear that any

amendment would be futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 108 (3d Cir. 2002).

IV.   RECOMMENDATION

      For the foregoing reasons, it is recommended that:

      1.   The defendant’s motion to dismiss (Doc. 55) be GRANTED;

      2.   The plaintiff’s whistleblower retaliation claims brought under

the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, be DISMISSED for

failure to state a claim upon which relief can be granted, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure; and

      3.   The Clerk be directed to mark this case as CLOSED.




Dated: August 12, 2020                     s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                  - 15 -
     Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 16 of 17




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

ABDUL A. JALUDI,

           Plaintiff,                 CIVIL ACTION NO. 3:15-cv-02076

           v.                         (MANNION, J.)
                                      (SAPORITO, M.J.)
CITIGROUP,

           Defendant.

                                NOTICE

     NOTICE IS HEREBY GIVEN that the undersigned has entered the

foregoing Report and Recommendation dated August 12, 2020. Any party

may obtain a review of the Report and Recommendation pursuant to

Local Rule 72.3, which provides:

        Any party may object to a magistrate judge’s proposed
        findings, recommendations or report addressing a
        motion or matter described in 28 U.S.C. § 636(b)(1)(B)
        or making a recommendation for the disposition of a
        prisoner case or a habeas corpus petition within
        fourteen (14) days after being served with a copy thereof.
        Such party shall file with the clerk of court, and serve
        on the magistrate judge and all parties, written
        objections which shall specifically identify the portions
        of the proposed findings, recommendations or report to
        which objection is made and the basis for such
        objections. The briefing requirements set forth in Local
        Rule 72.2 shall apply. A judge shall make a de novo
        determination of those portions of the report or specified
        proposed findings or recommendations to which
     Case 3:15-cv-02076-MEM Document 67 Filed 08/12/20 Page 17 of 17




        objection is made and may accept, reject, or modify, in
        whole or in part, the findings or recommendations made
        by the magistrate judge. The judge, however, need
        conduct a new hearing only in his or her discretion or
        where required by law, and may consider the record
        developed before the magistrate judge, making his or
        her own determination on the basis of that record. The
        judge may also receive further evidence, recall witnesses
        or recommit the matter to the magistrate judge with
        instructions.

     Failure to file timely objections to the foregoing Report and

Recommendation may constitute a waiver of any appellate rights.



Dated: August 12, 2020                  s/Joseph F. Saporito, Jr.
                                        JOSEPH F. SAPORITO, JR.
                                        United States Magistrate Judge




                                  -2-
